Citation Nr: 0836571	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-24 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation higher than 20 percent for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, in which a 10 percent evaluation was 
granted for chronic lumbosacral strain.

In a June 2004 rating decision, the RO granted a 20 percent 
evaluation for the veteran's service-connected lower back 
disability, effective in February 2002, when his claim for 
increased evaluation was received.  As this increased rating 
does not constitute a full grant of all benefits possible, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased rating for chronic 
lumbosacral strain is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In a January 2007 rating decision, separate 10 percent 
evaluations were granted for right and left lower extremity 
radiculopathy, effective in February 2002.  The veteran did 
not appeal these evaluations assigned, hence the decision is 
final.  The only issue before the Board is that which is 
listed on the front page of this decision.


FINDING OF FACT

The veteran's chronic lumbosacral strain is manifested by 
moderate limitation of lumbar motion and forward flexion of 
the thoracolumbar spine no greater than 35 degrees at its 
most limited; absent findings of deformed vertebrae, 
ankylosis, marked limitation of forward bending, loss of 
lateral motion, or abnormal mobility on forced motion; or of 
greater than severe symptoms of intervertebral disc disease 
or of incapacitating episodes lasting four or more weeks and 
requiring prescribed bed rest.







CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
chronic lumbosacral strain are not met.  38 U.S.C.A. § 1155 
(West 2002; 38 C.F.R. § 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 26, 2003) and Diagnostic Codes 5235 through 5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In a July 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that his 
condition "ha[s] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The September 2003 
rating decision explained the criteria for the next higher 
disability rating available for the service-connected chronic 
lumbosacral spine under the applicable diagnostic code. 

The May 2004 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected chronic lumbosacral spine, 
as well as the requirements for an extraschedular rating 
under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 
C.F.R. § 4.10, disability evaluations center on the ability 
of the body or system in question to function in daily life, 
with specific reference to employment.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board which he requested but then 
failed to report.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection for chronic lumbosacral strain was granted 
in a May 1975 rating decision and evaluated as 10 percent 
disabling.  A noncompensable evaluation was assigned in a May 
1978 rating decision, effective in June 1977.  In September 
2003, a 10 percent evaluation was assigned, effective in June 
2003.  The veteran appealed this evaluation and, in June 
2004, a 20 percent evaluation was assigned, effective in 
February 2002.  The 20 percent evaluation has been confirmed 
and continued to the present.

The June 2004 rating decision assigned the 20 percent 
evaluation under Diagnostic 5237, which would contemplate 
limitation of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  
However, the rating decision explained that the grant was 
based on criteria in effect prior to September 26, 2003, on 
the basis of medical evidence of demonstrable muscle spasms, 
which would be Diagnostic Code 5295.

Rating criteria governing the evaluation of spine 
disabilities were revised effective September 23, 2002 and 
September 26, 2003. The regulations in effect at the time the 
veteran filed his claim for an increase, prior to September 
23, 2002, afforded a 40 percent evaluation for severe 
symptoms of lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritis 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295, effective prior to 
September 23, 2002.

Diagnostic Code 5293 allowed for the assignment of a 40 
percent rating upon a showing of severe symptoms 
characterized by recurring attacks of intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.

Diagnostic Codes 5292 and 5289, which govern limitation of 
lumbar spine motion, allowed a 40 percent evaluation for 
limitation of lumbar spin motion that was severe, and a 40 
percent evaluation for favorable ankylosis of the lumbar 
spine.

A 10 percent evaluation could be added for demonstrable 
deformity of a vertebral body.  Higher evaluations were also 
afforded under Diagnostic Code 5285 for residuals of 
fractured vertebrae without cord involvement (60 percent), 
and for favorable ankylosis of the entire spine under 
Diagnostic Code 5286 (60 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 through 5293, effective prior to 
September 23, 2002.

Under the criteria revised effective September 23, 2002, 
Diagnostic Code 5293 instructed that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. 

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) following Diagnostic Code 5293 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Neurological disabilities are to be separately evaluated 
using criteria or the most appropriate neurological 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.

Effective September 26, 2003, rating criteria for 
musculoskeletal disabilities were again revised, and provided 
a General Rating Formula for Disease and Injuries of the 
Spine. The revised criteria require that a back disability be 
evaluated under whichever method results in the higher 
evaluation, when all disabilities are combined, under 38 
C.F.R. Section 4.25, and the spine is to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. Under the General Rating 
Formula, a 40 percent evaluation would be assigned where 
forward flexion of the lumbar was spine limited to 30 degrees 
or less or favorable ankylosis of the thoracolumbar spine. A 
50 percent evaluation would be assigned if the medical 
evidence shows unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent evaluation would be 
assigned for unfavorable ankylosis of the entire spine.

Notes (1) following the General Rating Formula stipulates 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code. Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees. Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235 
through 5242, effective September 26, 2003.

The criteria concerning intervertebral disc syndrome rated on 
the basis of incapacitating episodes remained the same but 
were reclassified as Diagnostic Code 5243. To warrant a 
rating higher than 20 percent based on intervertebral disc 
syndrome, there must be medical evidence that the veteran's 
low back disability is manifest by incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months. See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective prior to September 26, 2003, and Diagnostic Code 
5243, effective September 26, 2003.

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA must consider whether the 
revised or the old criteria are more favorable to the 
veteran.  If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. Section 5110(g) can be no 
earlier than the effective date of the change. See VAOPGCPREC 
3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 3.114. 

Concerning the old rating criteria, VA and private treatment 
records and VA examinations conducted in July 2003 and 
January 2006 reflect show complaints of and treatment for 
lower back pain, as well as complaints of painful and limited 
motion.

Limitation of the veteran's lumbosacral spine is measured at 
35 degrees forward flexion, 5 degrees extension, 25 degrees 
bilateral lateral rotation, and 20 degrees bilateral lateral 
flexion at its most limited. This takes into account pain, 
pain on movement and a 10 degree reduction in forward flexion 
and extension noted in January 2006 with repetitive motion. 
This equates to moderate limitation of the lumbar spine under 
the old criteria. In addition, the clinical medical evidence 
does not demonstrate that the veteran has residuals of 
fractured vertebrae, or that he manifested deformed 
vertebrae.  There are no findings of abnormal mobility on 
forced motion. Rather, the medical evidence shows that the 
veteran can forward flex to 35 degrees at its most limited 
and retains range of motion in lateral flexion, lateral 
rotation and extension that is limited, overall, to a degree 
that is moderate or less than moderate in severity. Moreover, 
there are no findings of listing of the whole spine to the 
opposite site, positive Goldthwaite's sign, or marked 
limitation of forward bending. Consequently, criteria for 
assignment of a higher evaluation under Diagnostic Codes 5235 
through 5242 under the new criteria and 5285, 5286, 5289, and 
5295 under the old criteria are not met. 

Concerning the new criteria, VA and private treatment records 
show no evidence of exacerbations lasting weeks at a time, 
nor is there evidence of physician-prescribed bed rest. VA 
examination reports dated in July 2003 and January 2006 do 
not reflect that the veteran has ever been prescribed bed 
rest and the January 2006 report specifically states that the 
veteran has experienced no incapacitation attributable to his 
service-connected lower back-other than flare-ups which were 
reported to result in aggravation of pain lasting 30 minutes 
two to three times a week.  Thus, the medical evidence cannot 
be found to support an evaluation greater than 20 percent 
under Diagnostic Code 5293 or 5243 of the new criteria.  

Under Diagnostic Code 5293 and 5243, intervertebral disc 
syndrome may also be rated on the basis of chronic orthopedic 
and neurological manifestations. See Note (2) following the 
rating criteria. When evaluating on the basis of chronic 
manifestations, the orthopedic and neurological 
manifestations are rated separately and then combined, using 
the criteria for the most appropriate orthopedic or 
neurological diagnostic codes.  This has been accomplished in 
the present case, as noted above.  Separate, 10 percent 
evaluations have been awarded for right lower and left lower 
radiculopathy under Diagnostic Code 8520.  These evaluations 
are not under appeal.  They are therefore not for 
consideration here.  As for neurological symptoms other than 
those of right and left radiculopathy, the record does not 
show evidence of any manifestations that are not considered 
in the separate, 10 percent evaluations awarded under 
Diagnostic Code 8520 for right and left radiculopathy.

As for limitation of motion, at its most restricted and with 
consideration for additional limitation of motion due to 
pain, forward flexion of the veteran's thoracolumbar spine 
measures 35 degrees. In addition, the medical evidence does 
not demonstrate that the veteran's thoracolumbar spine is 
frozen into any position (ankylosed), either favorably or 
unfavorably.

The medical evidence does not show that the required 
manifestations are met for assigning an evaluation greater 
than 20 percent under either the old or the revised rating 
criteria.

The preponderance of the evidence is against the claim for 
entitlement to an evaluation greater than 20 percent for 
chronic lumbosacral spine; there is no doubt to be resolved; 
and an evaluation greater than 20 percent for chronic 
lumbosacral spine is not warranted.

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain, weakness, and incoordination as indicated in the above 
discussions. See DeLuca, supra. The veteran's complaints of 
pain and limited motion and examiner's observations of pain 
and painful motion were considered in the level of impairment 
and loss of function attributed to lower back disability.

The Board has considered the statements of the veteran. The 
veteran is competent as a lay person to report that on which 
he has knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994). However, the veteran is not competent to offer a 
medical opinion as to the extent of his lower back 
disability, as there is no evidence of record that he has 
specialized medical knowledge. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered; 
however, the medical evidence does not support staged 
evaluations in the present case.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. In this case, the 
disability picture is not exceptional or unusual as to render 
impractical the application of the regular schedular criteria 
and there is no basis to refer this case for consideration of 
an extraschedular rating.









ORDER

An evaluation greater than 20 percent for chronic lumbosacral 
spine is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


